Title: To Thomas Jefferson from Samuel Smith, 5 November 1805
From: Smith, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Balt 5 Novr 1805
                  
                  My Son is personally acquainted with Mr. Irving to whom you have been So polite as to give a letter of introduction. he prays me to return you his Sincere Thanks. Mr. Irving, being in a foreign Country will probably pay attention to Americans—In London he was too much occupied.—I am extremely Sorry that I have given you the trouble of writing, for Louis found it impossible to be prepared for the ship that Sailed yesterday—another ship will sail for Lisbon in Ten Days—whether he will proceed in her, he has not yet determined,—
                  I observe with great pleasure that our Discussion with Spain is likely to terminate amicably—for—on looking over the Report of the War department I Concieve that we are in great want of the essentials for War—Of Powder, we have little & that little I fear, very bad—Of Salt petre 1,200,000 which will make (being in its unrefined State) about the same quantity of good Powder—Would it not be prudent to purchase a large quantity of Gunpowder from the Works?—It may now be obtained at 7 to 774. Dollrs. the Quarter Cask or 25 lb. Nt. wt.—One of the Works man this City has 1100 Casks, of Superior quality—It was offered to me last Week at 7 Dolls. which I think Cheap—I am Sir 
                  With the highest Respect your Obedt. servt.
                  
                     S. Smith 
                     
                  
               